UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
PAUL DEL PRIORE,

                           Plaintiff,
                                               MEMORANDUM & ORDER
          -against-                            17-CV-5709(JS)

COMMISSIONER OF SOCIAL SECURITY,

                         Defendant.
-----------------------------------X
APPEARANCES
For Plaintiff:      Hannalore Merritt, Esq.
                    Osterhout Berger Disability Law
                    521 Cedar Way, Suite 200
                    Oakmont, Pennsylvania 15139

For Defendant:        Prashant Tamaskar, Esq.
                      United States Attorney’s Office
                      Eastern District of New York
                      271 Cadman Plaza East, 7th Floor
                      Brooklyn, New York 11201

SEYBERT, District Judge:
          Plaintiff Paul Del Priore (“Plaintiff”) brings this

action pursuant to Section 205(g) of the Social Security Act (the

“Act”), 42 U.S.C. § 405(g), challenging the Commissioner of Social

Security’s (the “Commissioner”) denial of his application for

Social Security Disability Insurance Benefits.   (Compl., D.E. 1.)

Presently pending before the Court are the parties’ cross-motions

for judgment on the pleadings.     (Pl. Mot., D.E. 9; Comm’r Mot.,

D.E. 13.) For the following reasons, Plaintiff’s motion is GRANTED

and the Commissioner’s motion is DENIED.
                                      BACKGROUND

             The background is derived from the administrative record

filed by the Commissioner on December 29, 2017.                    (R., D.E. 8.)

For purposes of this Memorandum & Order, familiarity with the

underlying     administrative         record    is    presumed.      The   Court’s

discussion of the evidence is limited to the challenges and

responses raised in the parties’ briefs.

             Plaintiff filed an application for disability insurance

benefits     on    December     18,     2013,     alleging   disability        since

January 30,       2010,   due    to    physical      conditions,    anxiety,    and

depression.       (R. 14, 64.)    After Plaintiff’s claim was denied, he

requested a hearing before an administrative law judge (“ALJ”).

The ALJ held a video hearing on June 17, 2016.                    (See R. 29-63.)

On June 24, 2016, the ALJ issued a decision finding Plaintiff was

not disabled during the relevant period.               (R. 14-24.)    The Appeals

Council denied Plaintiff’s request for review, making the ALJ’s

decision the final decision of the Commissioner.                  (R. 2-6.)    This

action followed.

I.    The Record Evidence

             Plaintiff worked as an airport operations duty manager

from 1972 to 2010.         (R. 169-70.)         Plaintiff had earnings every

year from 1971 to 2010.         (R. 165-66.)         He stopped working in 2010

due to back pain and mental-health related issues.                   (R. 20, 41-

42.)    Plaintiff became depressed and anxious after September 11,

                                           2
2001.   His office was in the World Trade Center.        He had been

working in one of the airports a 9/11 plane departed from.         He

tried to “forge[ ] through” but “at some point . . . it caught up

to [him] . . . it just built up and built up, and [he] just couldn’t

go to work.”    (R. 48.)   He could not “concentrate, or focus, or

maintain attention[.]”     (R. 48; see also R. 54.)   The job he had

“was a critical position where a mistake [ ] could cost someone

their life.”   (R. 49.)    From 2009 to 2010, he saw a psychologist

for counseling.   (R. 52.)    The Port Authority told him he had to

take leave and he had to see his own psychologist.      (R. 52.)   He

started taking Xanax after 9/11, almost daily, but after a year or

two, he was able to take it as needed, usually once or twice a

week.   (R. 53-54.)   At the time of the hearing, he could not sleep,

was “always afraid something’s going to go wrong,” and was “just

nervous.”   (R. 53.)1

            The Dictionary of Occupational Titles states that an

“air transportation operations manager” is a “sedentary skilled

occupation.”   (R. 23, 58.)   At the hearing, the vocational expert

testified that someone with Plaintiff’s physical limitations would

be able to perform his past relevant work as an operations manager.

The expert further testified that someone who was limited to

unskilled work duties would be unable to perform the job.    (R. 23,


1 As Plaintiff’s physical impairments are not relevant to this
appeal, they are not discussed here.
                                    3
59.)     The ALJ did not include any mental limitations in the

hypotheticals posed to the expert.2

                                DISCUSSION

             If the Court finds that substantial evidence exists to

support the Commissioner’s decision, the decision will be upheld,

even if evidence to the contrary exists.           See Johnson v. Barnhart,

269 F. Supp. 2d 82, 84 (E.D.N.Y. 2003).              “Substantial evidence

means more than a mere scintilla.          It means such relevant evidence

as   a   reasonable   mind   might   accept   as   adequate   to   support   a

conclusion.”    Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009).

             Here, the ALJ applied the familiar five-step process,

see 20 C.F.R. §§ 404.1520, 416.920, and found that Plaintiff had

the residual functional capacity (“RFC”) “to perform light work .

. . except he is limited to frequent postural activity (e.g.

Climbing, bending, stooping, crouching, crawling and kneeling) and

frequent handling and fingering with the dominant right upper

extremity.      He must avoid concentrated exposure to workplace

hazards such as open machinery and unprotected heights.”            (R. 19.)

The RFC did not account for any mental limitations.                  The ALJ

further concluded that based upon the record and the vocational




2 The Court notes that the ALJ gave Plaintiff’s attorney an
opportunity to question the vocational expert. His attorney did
not pose hypotheticals with mental limitations either. (See R.
58-61.)
                                       4
expert’s testimony, Plaintiff was able to perform his past relevant

work as an operations manager.           (R. 23.)

             As relevant here, in evaluating a claimant with a mental

impairment, the ALJ must apply a “special technique” commonly

referred to as the “Psychiatric Technique” (“PRT”).                    20 C.F.R. §

404.1520a. It requires the ALJ to assess how the mental impairment

impacts four functional areas: activities of daily living; social

functioning; concentration, persistence, or pace; and episodes of

decompensation.        20 CFR § 404.1520a(c)(3-4).               More generally,

“[a]ssessment of [mental] functional limitations is a complex and

highly individualized process that requires [the ALJ] to consider

multiple issues and all relevant evidence to obtain a longitudinal

picture of [the] overall degree of functional limitation.”                      20

C.F.R. § 404.1520a(c)(1).

             Here,    in   formulating    the      RFC,    the   ALJ   found   that

“[b]ecause     the      claimant’s   medically            determinately      mental

impairment causes no more than ‘mild’ limitation in any of the

first three functional areas and ‘no’ episodes of decompensation

which have been of extended duration in the fourth area, it is

nonsevere.”     (R. 18.)

             Plaintiff argues that the ALJ’s RFC finding is legally

insufficient     because     it   fails       to   account       for   his   mental

limitations.         More specifically, he contends that any mental

limitation, even a “mild” one, would “patently impact [his] ability

                                          5
to perform his highly skilled past work . . . .”                (Pl. Br., D.E.

10, at 8.)     Plaintiff further argues that the ALJ used this flawed

RFC in questioning the vocational expert, leading to the incorrect

conclusion that he could perform his past relevant work as an

operations manager. (Pl. Br. at 9, 12.) The Commissioner responds

that “Plaintiff’s mental impairment was not severe and, therefore

Plaintiff did not have any mental functional limitations that

needed to be included in the ALJ’s RFC finding.”                  (Comm’r Br.,

D.E. 14, at 11.)

             The    Commissioner        contends     that      “mild   [mental]

limitations . . . generally indicate that an impairment is not

severe   and   does    not    cause   more    than   minimal    limitations   in

Plaintiff’s ability to perform basic mental work activities.”

(Comm’r Br. at 12.)          Plaintiff’s argument, however, is that his

prior    position     required   much    more    than   “basic    mental   work

activities.”        Rather, it required highly skilled tasks to be

performed with focus, concentration, and ability.               (Pl. Br. at 6.)

Plaintiff states that any mental impairment would be critical to

his ability to perform his past relevant work as an operations

manager.     (Pl. Reply Br., D.E. 16, at 2.)

             The Commissioner’s argument is flawed.               An RFC must

account for all of a claimant’s limitations, “even those that are

not severe.”        20 CFR 404.1545(e); see also Titles II & XVI:

Assessing Residual Functional Capacity in Initial Claims, SSR 96-

                                          6
8P (S.S.A. July 2, 1996) (“In assessing RFC, the adjudicator must

consider   limitations         and    restrictions      imposed      by    all     of    an

individual’s impairments, even those that are not ‘severe.’                         While

a ‘not severe’ impairment(s) standing alone may not significantly

limit an individual’s ability to do basic work activities, it may-

-when considered with limitations or restrictions due to other

impairments--be critical to the outcome of a claim.” (emphasis

added)).        “[W]ith      mental      impairments      of     lesser         severity,

[inability      to   perform    substantial       gainful       activity]        must    be

demonstrated through a detailed assessment of the individual’s

capacity   to    perform     and      sustain   mental    activities          which     are

critical   to    work     performance.”          Titles    II    &     XVI:      Residual

Functional Capacity for Mental Impairments, SSR 85-16 (S.S.A.

1985) (emphasis added).            Thus, even if the ALJ found Plaintiff’s

mental impairments to be not severe for the reasons stated in the

decision, the ALJ was still required to account for the limitations

in the RFC.

             Accordingly,       the    Court    finds    that    the      RFC    was    not

supported by substantial evidence.               Further, the conclusion that

the   Plaintiff      could   perform      his   past    relevant       work      was    not

supported by substantial evidence.              The vocational expert also did

not opine on whether Plaintiff had transferable skills, or whether,

with the record mental limitations, there were other jobs in the

national economy that Plaintiff could perform.                         The matter is

                                            7
REMANDED for further proceedings consistent with this Order.       In

light of this finding, the Court need not address Plaintiff’s

contention that the ALJ did not properly credit his work and

earnings history.   Plaintiff may address the issue on remand.

          The Clerk of the Court is directed to enter judgment

accordingly and mark this case CLOSED.


                                        SO ORDERED.


                                        /s/ JOANNA SEYBERT______
                                        Joanna Seybert, U.S.D.J.

Dated:    September   16__, 2019
          Central Islip, New York




                                    8
